In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

*********************
JAMES PARKER,                       *
                                    *      No. 15-368V
                    Petitioner,     *      Special Master Christian J. Moran
                                    *
v.                                  *      Filed: February 1, 2017
                                    *
SECRETARY OF HEALTH                 *      Attorneys’ fees and costs
AND HUMAN SERVICES,                 *
                                    *
                    Respondent.     *
*********************
Ronald Craig Homer and Christina Ciampolillo, Conway, Homer, P.C., Boston,
MA, for Petitioner;
Alexis B. Babcock, U.S. Department of Justice, Washington, DC, for Respondent.

              UNPUBLISHED DECISION ON FEES AND COSTS 1

       After receiving compensation through the Vaccine Program, James Parker
filed a motion for attorneys’ fees and costs. Mr. Parker is awarded $35,709.59.

                                        *      *       *

       Mr. Parker alleged that the influenza vaccine caused him to develop
Guillain-Barré syndrome. Mr. Parker was awarded compensation based on the
parties’ stipulation. Decision, filed June 22, 2016, 2016 WL 3880782.

       On September 22, 2016, Mr. Parker filed the pending motion for attorneys’
fees and costs. Mr. Parker requested $33,660.50 in attorneys’ fees and $2,346.08

       1
         The E-Government Act, 44 § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services), requires that the Court post this decision on its website.
Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing redaction of
medical information or other information described in 42 U.S.C. § 300aa-12(d)(4). Any
redactions ordered by the special master will appear in the document posted on the website.
in attorneys’ costs. On October 11, 2016, the Secretary filed a response to Mr.
Parker’s application. The Secretary did not identify any specific problems but
asserted that for a “similarly-postured GBS case,” a reasonable range for attorneys’
fees and costs would be from $18,000.00 to $22,000.00. Resp’t’s Resp., filed Oct.
11, 2016, at 3. The Secretary cited ten cases in support of her proposed range. The
Secretary further suggested that the “[undersigned] exercise [his] discretion” in
determining a reasonable award of attorneys’ fees and costs within the range she
provided. Resp’t’s Resp. at 3-4.

       Mr. Parker disagreed arguing that the Secretary provides no supporting
information, such as whether the case was “contested or conceded, the extent and
nature of the damages, or, significantly, the hourly rate billed by petitioners’
counsel,” to support the assertion that the cases cited are indeed “similarly-
postured GBS case[s].” Pet’r’s Reply, filed Oct. 21, 2016, at 3. Mr. Parker states
that the range suggested by the Secretary would result in a 43 to 51% reduction in
attorneys’ fees and costs. Furthermore, Mr. Parker argues that a “blanket objection
and vague response” has previously been rejected by other special masters. Pet’r’s
Reply at 6.

       Mr. Parker then filed a supplemental motion for fees requesting an
additional $694.00 bringing the total request for attorneys’ fees and costs to
$37,392.61.

      The matter is now ripe for adjudication.

                                   *      *      *

      Because Mr. Parker received compensation, he is entitled to an award of
reasonable attorneys’ fees by right. 42 U.S.C. § 300aa−15(e).

        As Mr. Parker noted, the Federal Circuit has approved the lodestar approach
to determine reasonable attorneys’ fees and costs under the Vaccine Act. This is a
two-step process. Pet’r’s Reply at 4-5, Avera v. Sec’y of Health & Human Servs.,
515 F.3d 1343, 1348 (Fed. Cir. 2008). First, a court determines an “initial estimate
. . . by ‘multiplying the number of hours reasonably expended on the litigation
times a reasonable hourly rate.’” Id. at 1347-48 (quoting Blum v. Stenson, 465
U.S. 886, 888 (1984)). Second, the court may make an upward or downward
departure from the initial calculation of the fee award based on specific findings.
Id. at 1348.

                                          2
                                  *     *      *

      McCulloch found reasonable hourly rates for attorneys in this law firm.
McCulloch v. Secʼy of Health & Human Servs., No. 09-293V, 2015 WL 563423
(Fed. Cl. Spec. Mstr. Sept. 1, 2015). Special Masters, including the undersigned,
have since followed McCulloch. See Avchen v. Secʼy of Health & Human Servs.,
No. 14-279V, 2015 WL 9595415 (Fed. Cl. Spec. Mstr. Dec. 4, 2015). Mr.
Parker’s attorneys have billed in accord with the McCulloch rates and the
Secretary did not impose any specific objection. The undersigned finds the
requested hourly rates reasonable.

                                  *     *      *

      The second factor in the lodestar formula is a reasonable number of hours.
Reasonable hours are not excessive, redundant, or otherwise unnecessary. See
Saxton v. Sec’y of Health & Human Servs., 3 F.3d 1517, 1521 (Fed. Cir. 1993).
The Secretary also did not directly challenge any of the requested hours as
unreasonable.

       In light of the Secretary’s lack of objection, the undersigned has reviewed
the fee application for its reasonableness. See Shea v. Secʼy of Health & Human
Servs., No. 13-737V, 2015 WL 9594109, at *2 (Fed. Cl. Spec. Mstr. Dec. 10,
2015) (“special masters are not obligated to evaluate an attorney’s billing records
on a line-by-line basis in making the reasonableness determination . . . and
certainly need not do so when Respondent has not attempted to highlight any
specific alleged inefficiencies”). The issue of multiple attorney work on one case
has been discussed extensively in previous cases. Pernal v. Sec’y of Health &
Human Servs. No. 12-667V, 2016 WL 3101820 (Fed. Cl. Spec. Mstr. May 12,
2016); Whitney v. Sec’y of Health & Human Servs., No. 10-809V, 2016 WL
4491499 (Fed. Cl. Spec. Mstr. July 27, 2016). Here, the primary associate was Ms.
Christina Ciampolillo who received the case in its early stages from another
associate Ms. Amy Fashano-Schwader. The work of both associates is credited.

       However, other attorneys, including Mr. Ronald Homer, performed tasks
that Ms. Ciampolillo could efficiently perform. For these reasons, the original
attorneys’ fees are reduced by 5 percent. Mr. Carter is awarded $31,977.48 for
work initially done and an additional $694.00 in supplemental fees. The total
amount for attorneys’ fees is $32,671.48.



                                        3
      The Secretary has identified 10 cases that she asserts are similarly situated.
However, the Secretary has provided no basis for how she determined why these
10 cases, of the hundreds of cases involving GBS, should be the basis for
comparison. Mr. Parker asserts that his case was relatively complex, pointing to
the 31 exhibits filed and the case’s duration (one year). Pet’r’s Reply at 4. The
Secretary failed to demonstrate the comparability of the cases she has cited.
Furthermore, the lack of specific objections from the Secretary was not helpful.
See Dorego v. Secʼy of Health & Human Servs., No. 14-337V, 2016 WL 1635826
(Fed. Cl. Spec. Mstr. April 4, 2016). Without specific objections and supporting
evidence from the Secretary, the undersigned cannot properly assess the proposed
range against the cited cases for reasonableness.

       Lastly, in addition to seeking attorneys’ fees, Mr. Parker, also seeks an
award of costs. The requested costs are reasonable and adequately documented.
Consequently, Mr. Parker is awarded the full amount of attorneys’ fees and
costs.

                                   *     *      *

       The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§15(e). The undersigned finds $35,017.56 ($32,671.48 in fees and $2,346.08 in
costs) to be a reasonable amount for all attorneys’ fees and costs incurred.
Pursuant to General Order No. 9, Mr. Parker states that he personally incurred
$692.03 in costs while pursuing this litigation. The undersigned GRANTS the
petitioner’s motion and awards $35,709.59 in attorneys’ fees and costs. This shall
be paid as follows:

   a. A lump sum of $35,017.56, in the form of a check made payable to
      petitioner and petitioner’s attorney, Conway, Homer, P.C., for
      attorneys’ fees and other litigation costs available under 42 U.S.C. §
      300aa-15(e).

   b. A lump sum of $692.03, in the form of a check made payable to
      petitioner for costs incurred while pursuing this litigation.




                                         4
In the absence of a motion for review filed pursuant to RCFC Appendix B, the
clerk of the court is directed to enter judgment herewith.2

       IT IS SO ORDERED.

                                                    s/Christian J. Moran
                                                    Christian J. Moran
                                                    Special Master




       2
          Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint
filing of notice renouncing the right to seek review.
                                                5